Case 1:20-mj-02173-ADC Document 3 Filed 09/09/20 Page 1 of 6
                                                  20-2173-ADC
Case 1:20-mj-02173-ADC Document 3 Filed 09/09/20 Page 2 of 6
Case 1:20-mj-02173-ADC Document 3 Filed 09/09/20 Page 3 of 6
Case 1:20-mj-02173-ADC Document 3 Filed 09/09/20 Page 4 of 6
Case 1:20-mj-02173-ADC Document 3 Filed 09/09/20 Page 5 of 6
Case 1:20-mj-02173-ADC Document 3 Filed 09/09/20 Page 6 of 6
                                                 20-2173-ADC




                      21st


                     A. David Copperthite
